RESPONSE TO AMENDMENT

Claims 1-5 and 8-11 are pending in the application.  Claims 6 and 7 have been cancelled.  Claim 11 is newly added.
Amendments to the claims, filed July 12, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1-5 and 8-10 over Park (U.S. Pat. Pub. 2015/0299523) in view of Sasaki (KR 20150039714) and Kim (U.S. Pat. Pub. 2012/0231245), made of record in the office action mailed April 12, 2022, Page 3, Paragraph 9 has been withdrawn due to Applicant’s amendment in the response filed July 12, 2022.

Claim Notes
Claim 10 is noted to contain nominal method steps.  At this time restriction has not been required between the product claims 1-9 and the method claim 10 because the method claim does not recite any significant manipulative steps and therefore considered as part of the product claims.  If the method claims are amended to contain significant method steps they will be subject to restriction based on original presentation.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pat. Pub. 2015/0299523) in view of Sasaki (KR 20150039714).  For discussion of Sasaki, see the English Machine Translation.
Regarding claims 1 and 10, Park teaches an adhesive sheet for optical electronic components (Abstract), comprising a first adhesive layer and a second adhesive layer consecutively provided on a barrier film (Paragraphs [0054] and [0059]) and wherein the second adhesive layer comprises a second adhesive composition comprising an acryl-based adhesive polymer (Paragraphs [0054] and [0019]), wherein the second adhesive composition further comprises a silicone-based hydrophobic monomer (adhesive composition can be a mixture; Paragraphs [0016] and [0054]; polydimethylsiloxane, Paragraph [0017], which is hydrophobic).
Park fails to teach wherein initial adhesive strength between the second adhesive layer and a SUS304 substrate is 200 gf/in or less, and adhesive strength, after 20 minutes passed under a condition of 50°C and 5 atmospheres, is 400 gf/in or greater.
Sasaki teaches an adhesive sheet for optical electronic components (Abstract), wherein the adhesive force of the adhesive immediately after adhesion to an acrylic board is from 0.001 N/20mm to 2.0 N/20mm (Abstract; 0.13-259 gf/in) and having the initial adhesive force in this range provides excellent reworkability to the adhesive when initially stuck to an adherent (Page 8, Paragraph 7) Sasaki further teaches the adhesive force after one day at 70°C is 2 times or more the initial adhesive force (Abstract), particularly 1.5 N/20mm to 10 N/20mm (Page 9, Paragraph 2; 194-1295 gf/in) and that having the adhesive force after one day at 70°C in this range the adhesion reliability is excellent (Page 9, Paragraph 2).
Park and Sasaki both relate to adhesive sheets for optical electronic components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the initial adhesive strength of the second adhesive layer of Partk be 0.13-259 gf/in and the adhesive strength after one day at 70°C be 194-1295 gf/in as taught by Sasaki in order ensure excellent reworkability when the adhesive layer is initially adhered to the adherent and to ensure excellent adhesion reliability long term.
While Park in view of Sasaki fails to teach the adhesive strength is measured between the second adhesive layer and a SUS304 substrate and after 20 minutes at 70°C and 5 atm, one would have expected similar results and would have been motivated to have the initial adhesive strength between the second adhesive layer and a SUS304 substrate be low in order to ensure excellent immediate reworkability and one would have been motivated for the adhesive strength after 20 minutes at 70°C and 5 atm be higher in order to ensure excellent adhesion reliability long term.
Regarding claim 2, Park teaches wherein the barrier film has a structure in which a base layer, a planarization layer and a barrier layer are laminated (base layer, organic undercoating layer, inorganic deposition layer, Paragraph [0059]).
Regarding claim 3, Park teaches wherein the adhesive sheet has moisture permeability (WVTR) of 10g/m2·24 h or less (Paragraph [0060]).
Regarding claim 4, Park teaches wherein the first adhesive layer comprises a first adhesive composition comprising a copolymer of diene and an olefin-based compound comprising one carbon-carbon double bond (Paragraph [0019]-[0020]).
Regarding claim 5, Park teaches wherein the first adhesive composition further comprises a tackifier (Paragraph [0042]) and a curable resin (active energy ray-polymerizable compound, Paragraph [0022]).
Regarding claim 9, Park in view of Sasaki and Kim teaches an organic electronic device encapsulation product comprising the adhesive sheet of claim 1 (as discussed above, Paragraph [0010]).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pat. Pub. 2015/0299523) in view of Sasaki (KR 20150039714) and further in view Kim (U.S. Pat. Pub. 2012/0231245).  For discussion of Sasaki, see the English Machine Translation.
Park and Sasaki are relied upon as discussed above. 
Regarding claim 8, Park in view of Sasaki fails to teach wherein the silicone-based hydrophobic monomer is included in 0.01 parts by weight to 10 parts by weight based on 100 parts by weight of the second adhesive composition.
Kim teaches an adhesive film for optical electronic components (touch panel, Abstract) wherein the adhesive comprises an acrylic based monomer (Paragraph [0029]) and a hydrophobic monomer (Paragraph [0033]).  Kim further teaches the hydrophobic monomer increases the wettability of the adhesive to improve durability as well as enhance moisture resistance (Paragraph [0033]) and the amount of hydrophobic monomer is not particularly limited but may be suitably controlled in consideration of desired effect of improving moisture resistance of the adhesive (Paragraph [0035]).
Therefore, the exact amount of the hydrophobic monomer is deemed to be a result effective variable with regard to the desired improvement to the moisture resistance of the adhesive.  It would require routine experimentation to determine the optimum value of a result effective variable, such as 0.01 to 10 parts by weight based on 100 parts by weight of the adhesive composition, in the absence of a showing of criticality in the claimed amount.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Kim to vary the amount of hydrophobic monomer in order to obtain the desired improvement to the moisture resistance. 
Regarding claim 11, Park teaches an adhesive sheet for optical electronic components (Abstract), comprising a first adhesive layer and a second adhesive layer consecutively provided on a barrier film (Paragraphs [0054] and [0059]) and wherein the second adhesive layer comprises a second adhesive composition comprising an acryl-based adhesive polymer (Paragraphs [0054] and [0019]), wherein the second adhesive composition further comprises a silicone-based hydrophobic monomer (adhesive composition can be a mixture; Paragraphs [0016] and [0054]; polydimethylsiloxane, Paragraph [0017], which is hydrophobic).
Park fails to teach wherein initial adhesive strength between the second adhesive layer and a SUS304 substrate is 200 gf/in or less, and adhesive strength, after 20 minutes passed under a condition of 50°C and 5 atmospheres, is 400 gf/in or greater.
Sasaki teaches an adhesive sheet for optical electronic components (Abstract), wherein the adhesive force of the adhesive immediately after adhesion to an acrylic board is from 0.001 N/20mm to 2.0 N/20mm (Abstract; 0.13-259 gf/in) and having the initial adhesive force in this range provides excellent reworkability to the adhesive when initially stuck to an adherent (Page 8, Paragraph 7) Sasaki further teaches the adhesive force after one day at 70°C is 2 times or more the initial adhesive force (Abstract), particularly 1.5 N/20mm to 10 N/20mm (Page 9, Paragraph 2; 194-1295 gf/in) and that having the adhesive force after one day at 70°C in this range the adhesion reliability is excellent (Page 9, Paragraph 2).
Park and Sasaki both relate to adhesive sheets for optical electronic components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the initial adhesive strength of the second adhesive layer of Partk be 0.13-259 gf/in and the adhesive strength after one day at 70°C be 194-1295 gf/in as taught by Sasaki in order ensure excellent reworkability when the adhesive layer is initially adhered to the adherent and to ensure excellent adhesion reliability long term.
While Park in view of Sasaki fails to teach the adhesive strength is measured between the second adhesive layer and a SUS304 substrate and after 20 minutes at 70°C and 5 atm, one would have expected similar results and would have been motivated to have the initial adhesive strength between the second adhesive layer and a SUS304 substrate be low in order to ensure excellent immediate reworkability and one would have been motivated for the adhesive strength after 20 minutes at 70°C and 5 atm be higher in order to ensure excellent adhesion reliability long term.
Park in view of Sasaki fails to teach wherein the second adhesive composition comprises the acryl-based adhesive polymers as the main component having 55% or great in weight and the silicone-based hydrophobic monomer therefore being present in an amount of 45% or less by weight.
Kim teaches an adhesive film for optical electronic components (touch panel, Abstract) wherein the adhesive comprises an acrylic based monomer (Paragraph [0029]) and a hydrophobic monomer (Paragraph [0033]).  Kim further teaches the hydrophobic monomer increases the wettability of the adhesive to improve durability as well as enhance moisture resistance (Paragraph [0033]) and the amount of hydrophobic monomer is not particularly limited but may be suitably controlled in consideration of desired effect of improving moisture resistance of the adhesive (Paragraph [0035]).
Therefore, the exact amount of the hydrophobic monomer (and in turn the amount of acryl-based adhesive polymers) is deemed to be a result effective variable with regard to the desired improvement to the moisture resistance of the adhesive.  It would require routine experimentation to determine the optimum value of a result effective variable, such as 45 wt.% or less (i.e., 55wt.% or greater of the acryl-based adhesive polymers), in the absence of a showing of criticality in the claimed amount.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Kim to vary the amount of hydrophobic monomer in order to obtain the desired improvement to the moisture resistance. 


	ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed July 12, 2022 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.
	 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
October 22, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788